Citation Nr: 0838011	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What initial rating is warranted for chondromalacia of 
the right knee from January 25, 2006?

2.  What initial rating is warranted for fifth cranial nerve 
neuropathy from January 25, 2006?

3.  Entitlement to service connection for a low back 
disorder, including as secondary to chondromalacia of the 
right knee.

4.  Entitlement to service connection for a left knee 
disorder, including as secondary to chondromalacia of the 
right knee.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from April 1998 to April 2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2006 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Boston, 
Massachusetts which granted service connection for 
chondromalacia of the right knee and facial neuropathy, and 
assigned initial evaluations of 10 percent each, effective 
January 2006.  It also denied entitlement to service 
connection for low back and left knee disorders.  The veteran 
perfected an appeal to all determinations.

The Board received additional evidence from the veteran in 
July 2008 for which he did not waive initial review and 
consideration by the RO.  It is discussed in the remand 
section below.  See 38 C.F.R. § 20.1304 (2008).

The increased rating claims are also addressed in the REMAND 
portion of the document below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that a low back disorder is not related to an in-service 
disease or injury, or to chondromalacia of the right knee.

2.  The preponderance of the probative evidence indicates 
that a left knee disorder is not related to an in-service 
disease or injury, or to chondromalacia of the right knee.




CONCLUSIONS OF LAW

1.  A low back disorder is not proximately due to, the result 
of, or aggravated by chondromalacia of the right knee.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.310 (2007).

2.  A left knee disorder was not incurred in or aggravated by 
active service, nor is it the result of, or aggravated by 
chondromalacia of the right knee.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
February and April 2006 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain, and how 
disability ratings and effective dates are assigned in the 
event service connection is allowed.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  Further, the claim was 
readjudicated in the April 2007 statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  The veteran was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

General Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Board finds the probative medical evidence of record 
shows Wallin elements 1 and 3 are missing; and, even to the 
extent element 1 may be present, 3 still is lacking.

Low back.  In his February 2006 informal claim (VA Form 21-
4138), the veteran asserted that his service-connected right 
knee pain had started to impact his lower back and left knee, 
and that he needed an MRI examination to prove his disorders.

Service connection is in effect for chondromalacia of the 
right knee, which satisfies Wallin element 2.  The examiner 
at the July 2006 VA examination noted the veteran's assertion 
that, as a result of his right knee trauma, he began to 
experience "vague, ill-defined" chronic low back symptoms 
at a later date.  The examiner noted his comprehensive review 
of the claims file and service treatment records and that, 
upon examination after the right knee injury, no other joint 
was involved.  After conducting a physical examination, the 
examiner diagnosed mild intermittent low back pain.  The 
examiner noted that examination failed to elicit any  
significant objective findings of major importance related to 
the back.  Further, the examiner opined there was no 
relationship between the veteran's delayed onset of low back 
problems and his chondromalacia of the right knee.

The probative evidence of record fully supports the 
examiner's opinion.  Service treatment records are negative 
for any entries related to findings, complaints, or treatment 
of low back symptoms.  There is no competent evidence that 
the veteran's chondromalacia of the right knee caused or 
aggravated a low back disorder.  In light of the examiner's 
opinion and the fact the sole pathology diagnosed by the VA 
examiner was back pain, Wallin elements 1 and 3 are not shown 
by the evidence.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110.  In the 
absence of proof of present disability there can be no valid 
claim.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").

The Board acknowledges the August 2006 VA MRI spine 
examination report.  That report states that the examination 
was conducted secondary to a work-related injury to the neck 
and back.  The MRI showed mild cervical degenerative disc 
disease at C6-C7 and possible degenerative changes at T1 and 
T2.  As noted, however, these symptoms are due to an on-the-
job injury and do not impact the examiner's opinion at the 
July 2006 examination.  Further, the July 2006 examiner noted 
that tenderness of the upper back revealed on examination was 
not near the low back area the veteran claimed secondary to 
his right knee disorder.  Thus, the Board is constrained to 
find the preponderance of the evidence is against the claim.  
38 C.F.R. § 3.310.

Left knee.  Service treatment records note the veteran's 
March 2000 complaint of posterior left knee pain after he 
fell into a hole while running during a training exercise.  
He denied any swelling or deformity.  Examination revealed no 
erythema, effusion, deformity, or crepitus.  There was 
tenderness to palpation at the posterior aspect of the left 
knee.  Anterior and posterior drawer tests, valrus/valgus, 
and McMurray's test were negative.  A compression test was 
also negative, range of motion was full.  Deep tendon 
reflexes were 2+, sensation to light touch was intact, and 
strength was 5/5.  The examiner diagnosed a left knee strain.  
Service treatment records note no subsequent entries related 
to the left knee.

Following a July 2006 VA examination the veteran was 
diagnosed with a mild intermittent sprain of the left knee 
joint.  The examiner opined, however, that there was no 
relationship between the left knee and chondromalacia of the 
right knee, as set forth above.  While the Board notes the 
diagnosis of left knee sprain, the Board also notes there is 
no probative evidence that the March 2000 left knee sprain 
was other than an acute and transitory event with no chronic 
residuals.  Thus, there is no factual basis for allowing 
service connection on the basis of a continuing or chronic 
entity that had its inception in service.  There further is 
no basis for finding that a left knee disorder is caused or 
aggravated by chondromalacia of the right knee.   VA 
outpatient records of January 2004 noted no complaints of 
left-sided lower extremity symptoms.

Thus, the Board is constrained to find the preponderance of 
the evidence is against the claim on both a direct and 
secondary basis.  38 C.F.R. §§ 3.303, 3.310.  

The benefits sought on appeal are denied.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for a low back disorder, 
including as secondary to chondromalacia of the right knee, 
is denied.

Entitlement to service connection for a left knee disorder, 
including as secondary to chondromalacia of the right knee, 
is denied.


REMAND

As noted earlier, the veteran submitted evidence that has not 
been considered by the RO.  While the Board has the option of 
asking the veteran to waive initial RO review and 
consideration, see 38 C.F.R. § 20.1304, the Board opts not to 
do so, as the veteran's April 2008 statement indicates there 
are additional treatment records related to his right knee 
that are not before the Board.  In this respect, he noted he 
was scheduled for an MRI examination of his right knee.

In a July 2008 statement, the veteran noted that left jaw 
pain had left him dependent on medication.  He described his 
pain as a constant steady 9 or 10/10.  He asserted that he is 
uncertain if his nerve medication would continue to allow him 
to work as a police officer.  He also noted having missed 38 
days of work since January 2008 due to his pain and 
medication.

The veteran is entitled to a new VA examination where there 
is evidence that his disorders have worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC 11-95 (1995).  The Board also notes the veteran's 
assertions of the impact of his facial neuropathy on his 
employment.  See 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 
No. 06-3088 (U.S. Vet. App. Sept. 16, 2008) (Board must 
discuss whether referral for extraschedular consideration is 
indicated where raised by the evidence of record).  These 
matters are to be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
right knee and facial neuropathy 
disorders.  After securing the necessary 
release, the AMC/RO should obtain any 
records not already associated with the 
claims file.

2.  After the above is complete, the 
AMC/RO shall arrange VA orthopedic, 
neurological, and dental examinations by 
appropriate examiners to determine the 
current severity of the veteran's 
chondromalacia of the right knee and 
facial neuropathy.  The claims folder 
should be made available to the examiner 
for review as part of the examination.

3.  The AMC/RO is to notify the appellant 
that it is his responsibility to report 
for any VA examination, to cooperate in 
the development of the claims, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

5.  Then readjudicate, in writing,  the 
veteran's claims in light of the 
additional evidence obtained, to include 
the appropriateness of referral for 
higher ratings on an extraschedular 
basis.  If either claim is not granted to 
his satisfaction, send him and his 
representative, if any, a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


